Title: 16th.
From: Adams, John Quincy
To: 


       Mr. Wibird preached all day upon the Same Subject. His text was in I Corinthians XV. 55, 56, 57. O! Death! where is thy sting? O grave where is thy victory. The sting of death is sin; and the strength of Sin, is the Law. But thanks be to God, which giveth us the victory through our Lord Jesus Christ. I did not hear much of it: and indeed I very seldom do. However it was said, that Mr. W. has not preach’d this Sermon so often, as he does some others.
      